UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No. 1)1 DIRECT INSITE CORP. (Name of Issuer) Common Stock, $0.0001 par value per share (Title of Class of Securities) 25457C 20 7 (CUSIP Number) Craig W. Thomas S.A.V.E. Partners III, LLC 500 West Putnam Avenue Greenwich, CT 06830 (203) 542-7330 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) With copies to: STEVE WOLOSKY OLSHAN GRUNDMAN FROME ROSENZWEIG & WOLOSKY LLP Park Avenue Tower 65 East 55th Street New York, NY 10022 (212) 451-2300 March 15, 2011 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 25457C 20 7 1 NAME OF REPORTING PERSON S.A.V.E. Partners III, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 514,048 (see Item 5) 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 514,048 (see Item 5) 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 514,048 (see Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.41% (see Item 5) 14 TYPE OF REPORTING PERSON OO (Limited Liability Company) 2 CUSIP NO. 25457C 20 7 1 NAME OF REPORTING PERSON Craig W. Thomas 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 514,048(see Item 5) 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 514,048(see Item 5) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 514,048(see Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.41% (see Item 5) 14 TYPE OF REPORTING PERSON IN 3 CUSIP NO. 25457C 20 7 1 NAME OF REPORTING PERSON Bradley M. Tirpak 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)x 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 514,048(see Item 5) 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 514,048(see Item 5) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 514,048(see Item 5) 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.41% (see Item 5) 14 TYPE OF REPORTING PERSON IN 4 CUSIP NO. 25457C 20 7 Introduction The following constitutes Amendment No. 1 to Schedule 13D filed by the undersigned (“Amendment No. 1”).This Amendment No. 1 amends the Schedule 13D as specifically set forth herein. This Amendment No 1 is being filed jointly by S.A.V.E. Partners III, LLC, a Delaware limited liability company (“SAVE”), Craig W. Thomas and Bradley M. Tirpak (collectively referred to herein as the “Reporting Persons”). Because of the discussions of the Reporting Persons with Metropolitan Venture Partners II, L.P. and certain of its affiliates (collectively, the “MetVP Group”) referred to in Item 4, the Reporting Persons could be deemed to constitute a “group” with the MetVP Group within the meaning of Rule 13d-4 under the Exchange Act.Reference is made to the Schedule 13D filed by Metropolitan Venture Partners II, L.P., Metropolitan Venture Partners (Advisors), L.P., Metropolitan Venture Partners Corp., Tall Oaks Group LLC, Lawrence D. Hite and Michael Levin with the Securities and Exchange Commission on March 11, 2011, as it may be amended from time to time (the “MetVP Group Schedule 13D”), for information concerning the interests of such parties in respect of the common stock of Direct Insite Corp.Nothing contained herein shall be deemed to be an admission by the Reporting Persons that they constitute a group with the MetVP Group. Item 3. Source and Amount of Funds or Other Consideration Item 3 is hereby amended and restated to read as follows: SAVE acquired an aggregate of 514,048 shares of Common Stock, which are reported herein, in multiple open market transactions for an aggregate purchase price of approximately $453,459 (including fees and commissions).The source of funds for the purchase of the shares of Common Stock was investment funds. Item 5. Interest in Securities of the Company. Item 5 is hereby amended and restated to read as follows: (a)As of the date of this statement, the Reporting Persons may be deemed to beneficially own an aggregate of 514,048 shares of Common Stock, representing approximately 4.41% of the outstanding shares of Common Stock.1 SAVE beneficially owns 514,048 shares, representing approximately 4.41% of the Common Stock outstanding. (b)SAVE has sole voting and investment power over the shares of Common Stock that it owns.Each of Messrs. Thomas and Tirpak may be deemed to have shared voting and investment power over the shares of Common Stock owned by SAVE. Each of the Reporting Persons disclaims beneficial ownership of the shares of Common Stock beneficially owned by any other Reporting Person, except to the extent of his or its actual economic interests. 1 Based on 11,650,823 shares of Common Stock issued and outstanding on November 10, 2010, as reported in the Company’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2010. 5 CUSIP NO. 25457C 20 7 Because of the discussions of the Reporting Persons with the MetVP Group referred to in Item 4, the Reporting Persons could be deemed to constitute a “group” with the MetVP Group within the meaning of Rule 13d-4 under the Exchange Act.Reference is made to the MetVP Group Schedule 13D for information concerning the beneficial ownership of Common Stock of the MetVP Group.The Reporting Persons disclaim beneficial ownership of the Common Stock beneficially owned by the MetVP Group. (c)Except for the transactions set forth in Schedule I annexed hereto, none of the Reporting Persons has effected any transactions in the Common Stock during the past 60 days.Except as set forth in Schedule I, all such transactions were effected in the open market. (d)Not applicable. (e)Not applicable. 6 CUSIP NO. 25457C 20 7 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement with respect to S.A.V.E. Partners III, LLC is true, complete and correct. Dated: March 17, 2011 S.A.V.E. PARTNERS III, LLC /s/ Craig W. Thomas Name: Craig W. Thomas Title:Managing Member After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: March 17, 2011 /s/ Craig W. Thomas Craig W. Thomas /s/ Bradley M. Tirpak Bradley M. Tirpak 7 CUSIP NO. 25457C 20 7 Schedule I This schedule sets forth information with respect to each purchase and sale of Common Stock which was effectuated by the Reporting Persons during the past 60 days. Transaction Date Reporting Person Shares Acquired Shares Disposed Price Per Share(1) 1/18/2011 Mr. Thomas 5 - 1/31/2011 Mr. Thomas - 2/02/2011 Mr. Thomas - 2/02/2011 Mr. Thomas - 2/08/2011 Mr. Thomas - 2/08/2011 Mr. Thomas - 2/08/2011 Mr. Thomas - 2/08/2011 Mr. Thomas - 2/08/2011 Mr. Thomas - 2/08/2011 Mr. Thomas - 2/08/2011 Mr. Thomas - 2/08/2011 Mr. Thomas - 2/08/2011 Mr. Thomas - 2/08/2011 Mr. Thomas - 2/10/2011 Mr. Thomas - 2/10/2011 Mr. Thomas - 2/10/2011 Mr. Thomas - 2/16/2011 Mr. Thomas - 2/16/2011 Mr. Thomas - 2/16/2011 SAVE - 2/16/2011 SAVE - 2/16/2011 SAVE - 2/18/2011 SAVE - 2/18/2011 SAVE - 2/22/2011 SAVE - 2/23/2011 SAVE - 3/01/2022 SAVE - 3/02/2011 SAVE - 3/03/2011 SAVE - 3/03/2011 SAVE - 3/09/2011 SAVE - 3/10/2011 SAVE - 3/14/2011 SAVE - 3/15/2011 SAVE - 3/16/2011 SAVE - Average price per share including fees and transaction costs. Cross trade between SAVE and Mr. Thomas.
